                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
                               CIVIL MINUTES—GENERAL

Case No.     CV 18-3072-DMG (SKx)                                      Date     June 26, 2019

Title Meridian Textiles Inc v. One Step Up Ltd., et al.                               Page     1 of 1


Present: The Honorable      DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

             KANE TIEN                                                NOT REPORTED
             Deputy Clerk                                              Court Reporter

   Attorneys Present for Plaintiff(s)                         Attorneys Present for Defendant(s)
          NONE PRESENT                                                NONE PRESENT

Proceedings: IN CHAMBERS – ORDER TO SHOW CAUSE


        On August 9, 2018, the Court ordered the parties participate in a mediation conference by
June 18, 2019. [Doc. # 26.] As required by the Court's August 9, 2018 Order, a joint status
report re settlement was due seven (7) days after the mediation conference. To date, a joint
status report re settlement has not been filed.

        IT IS HEREBY ORDERED that Plaintiff show cause in writing no later than July 3,
2019, why sanctions should not be imposed for failure to comply with the Court’s Order. The
filing of a joint status report re settlement by the deadline will be deemed a satisfactory response.

IT IS SO ORDERED.




CV-90                              CIVIL MINUTES—GENERAL                      Initials of Deputy Clerk KT
